Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Steve Khan, Chief Executive Officer and Robert Hemmerling, Chief Financial Officer, of Investment Associates Inc., hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. theannual report on Form 10-KSB of Investment Associates Inc. for theyear ended November 30, 2007 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Investment Associates Inc. Date:January 14, 2008 /s/Steve Khan Steve Khan, Chief Executive Officer Date:January 14, 2008 /s/Robert Hemmerling Robert Hemmerling, Chief Financial Officer
